Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered March 21, 1989, convicting him of robbery in the first degree and sodomy in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant entered his plea of guilty knowingly and voluntarily. The defendant raised no other issues. Thus, the judgment of conviction is affirmed (see, People v Callahan, 80 *739NY2d 273; People v Seaberg, 74 NY2d 1). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.